This is an appeal from a judgment rendered in the court below in favor of defendant in error in the sum of $6,658.64 and costs of this action.
Neither plaintiff in error nor defendant in error has filed brief in this case. Rule 7 of this court (38 Okla. vi, 137 P. ix) requires the filing of briefs within the time stated in said rule; and upon failure to so file briefs, this court may continue or dismiss the cause, or reverse or affirm the judgment, in its discretion.
It follows that the appeal should be dismissed.
By the Court: It is so ordered. *Page 77